DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers (KR 10-2021-0004616) required by 37 CFR 1.55.
Drawings
The drawings filed 12 January 2022 are acceptable for examination purposes.
Information Disclosure Statement
The information disclosure statements filed 12 January 2022 and 8 September 2022 have been considered by the Primary Examiner.
Specification
The abstract of the disclosure is objected to because: (i) the abstract recites phrases that can be implied (“is disclosed”); and (ii) the abstract refers to the purported merits of the invention (“…is thus environmentally friendly and economically advantageous”).  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, 8, and 12 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 3, the phrase “the coating layer having an increased surface roughness” lacks antecedent basis. Claim 2, from which claim 1 depends, recites only changing the surface roughness not specifically increasing it.
With respect to claim 5, the phrase “is continuously performed until to have a and λ values calculated depending on wettability of the coating layer” is indefinite. Specifically, just what it is that has a and λ values is not clear. As defined at pages 10-11 of the specification, a is the surface roughness of the coating layer and is related to the frequency of the vibration, whereas λ is the wavelength of the vibration. Consequently, it is not clear whether the claimed “to have” refers to the coating layer (in the case of a) or the vibration (in the case of λ).  Further, it is not clear what “performed until…calculated depending on wettability of the coating layer” means. This phrase appears to recite that the vibration is carried out until a and λ are calculated, but more probably means that vibration is carried out until calculated values of a and λ, necessary to give a desired wettability of the coating layer are achieved.1 Consequently, the metes and bounds of the claim are impossible to determine. 
With respect to claim 7, the phrase “determining a thickness of the coating layer in consideration of a viscous boundary layer in the coating layer” is indefinite as the relationship between the thickness of the coating layer and the viscous boundary layer is unclear, as is the nature of the consideration given. Consequently, the metes and bounds of the claim are impossible to determine. The specification discloses that the thickness at which the fluid in the coating layer has the maximum flow velocity and the viscous boundary layer β-1 are related by the equation Yvel max = 6/5 β-1 (Spec., p. 9) and this relationship is recited in claim 9, but it is unclear whether this represents the claimed consideration.
With respect to claim 8, the phrase “determining a suitable frequency depending on a thickness of the coating layer” is indefinite. It appears that a given frequency, at least indirectly, results in a given thickness, but the relationship is not clear. Consequently, the metes and bounds of the claim are impossible to determine.
With respect to claim 12, the formula is indefinite as the terms recited therein are not defined in the claim. Consequently, the metes and bounds of the claim are impossible to determine. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 4-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,262,193 A.
With respect to claim 1, US 193 teaches a process for coating a web substrate (16), wherein the coated web substrate (18) is vibrated utilizing ultrasonic wave energy [3:65-67; 5:4-7; and 5:13-16] in order to improve surface characteristics of the coating such as thickness and uniformity [3:35-47]. The angle of input of the ultrasonic waves is perpendicular to the direction of travel of the web (i.e., vertical) [9:21-23]. Consequently, US 193 clearly teaches Applicant’s claimed steps (s1) and (s2). Further, as the claimed “performing pretreatment” is not more specifically defined in the claim, it is the Primary Examiner’s position that any pretreatment of the web substrate will satisfy this limitation. Consequently, simply mounting the web substrate in the coating apparatus (i.e., unwinding the web, placing it between the coating applicator (12) and the ultrasonic horn (20), etc., reads on the claimed step (s1) of preparing a substrate by performing a pretreatment.
With respect to claim 2, US 193 teaches “…if a low coating weight or void streak occurs in the coating area, the acoustic energy density in this area is lower and an increased fluid crossflow occurs which fills in the streak” [8:45-53]. This reads on the claimed “a surface width of the coating layer [is] changed by vibrating…” as gaps in the coating layer across the width of the web are filled in. Further, US 193 teaches improving thickness uniformity in the application of smooth films [3:37 & 3:48-49]. This reads on the claimed “a surface roughness of the coating layer [is] changed by vibrating…”.
With respect to claim 4, US 193 teaches a preferred frequency of 20 kHz (20,000 Hz) [8:62-64].
With respect to claim 5, US 193 teaches application of ultrasonic energy to yield a smooth coating [3:37 & 3:48-49]. Since ultrasonic energy inherently has a wavelength and a is defined by Applicant as surface roughness of the coating layer (Spec. 10:29-30), it is the Primary Examiner’s position that, in teaching application of ultrasonic energy to yield a smooth film, US 913 inherently teaches vibrating at a wavelength, λ, until the coating has a desired surface roughness (and, correspondingly, a desired wettability). 
With respect to claim 6, US 193 teaches: “Care must be taken to avoid adverse effects such as lower frequency standing waves which yield coating nonuniformity” [8:8-10]. Since the end result is a smooth coating [3:37 and 3:48-49], this teaching satisfies the limitation requiring vibrating “until vertical movement of the fluid of the coating layer disappears.”
With respect to claim 7, US 193 discusses what happens to acoustic waves at the boundary layer between two media, e.g., a web substrate and a coating layer [4:30-45] US 193 further specifically teaches exciting the point of contact between the coating and the web [5:13-16]. Finally, US 193 teaches that the acoustic vibration improves the wettability of the substrate web by the coating and the thickness uniformity of the coating  [3:37-38]. It is the Primary Examiner’s position that this reads on the claimed “determining a thickness layer in consideration of a viscous boundary layer in the coating material.” As noted above, the nature and extent of the consideration is not clear.
With respect to claim 8, insofar as US 193 teaches a frequency [8:62-64] that result in a desired thickness, [7:65-68], the reference reads on the claimed “determining a suitable frequency depending on a thickness of the coating layer.”
Allowable Subject Matter
Claim 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-12  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, US 193 teaches smoothing the film and neither teaches nor suggests the claimed increase in surface roughness to exhibit hydrophobic/hydrophilic function.
With respect to claims 9 and 10, while it is “known that the liquid excitation by substrate vibration invokes viscous-dominant periodic microstreaming flow in a thin region adjacent to the solid substrate, with a thickness characterized by a viscous penetration length β-1 = (2μ/ρω)1/2, μ and ρ being the liquid viscosity and density, respectively and ω being the angular frequency of excitation,”2 the prior art neither teaches nor suggests the claimed coating process wherein the coating layer has a thickness value that is the same as a thickness Yvel max = 6/5 β-1.
With respect to claims 11 and 12, US 193 teaches application of acoustic energy and neither teaches nor suggests an electric potential (voltage). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2006/0068089 A1 teaches a process wherein a powder coating material is caused to flow on the surface of an object by vibration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM P FLETCHER III whose telephone number is (571)272-1419. The examiner can normally be reached Monday-Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on (571) 272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM PHILLIP FLETCHER III
Primary Examiner
Art Unit 1759



/WILLIAM P FLETCHER III/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        
28 September 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For the purposes of preparing this Office action, the Primary Examiner interprets the limitation in this fashion.
        2 Eslamian, M., “Excitation by acoustic vibration as an effective tool for improving the characteristics of the solution-processed coatings and thin films,” Progress in Organic Coatings 113 (2017) 60-73.